DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Response to Arguments
Applicant’s amendment and arguments, see p.7-9, filed 05/03/2022, with respect to the rejection(s) of claim(s) 1-20 under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Young (US 2008/0283052 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6 and 14, “any cuff” is not clear. “a cuff, mounted at a distal end of the tracheal tube, to be located in the subglottal region of the patient” has been mentioned in the claim. It is not clear if a second cuff within the subglottal region meets the claim.  If not, “the cuff” is recommended to replace “any cuff”. 
Regarding claims 2-20, they inherited the indefiniteness of the claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 19 are improperly dependent on itself, but will be examined as being dependent on claims 14 and 18 respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, and 4-5 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Young (2008/0283052 A1, effective filing date 5/25/2005).
Regarding claim 1, Young discloses a tracheal tube (“ETT 19”, [0037]) comprising: a main lumen (“tube 19a”, [0036])  for delivering a breathing gas into a lung of a patient (“the invention comprises a tube 19a for introduction into the patient's trachea for passage of gases to and from the patient's lungs”, [0036]); a cuff (“cuff 20”, [0037]), mounted at a distal end of the tracheal tube (see Fig.2), to be located in the subglottal region of the patient (“an inflatable seal (20) disposed upon the tube (19a) to provide, on inflation, a seal between the tube and the trachea of the patient”, abstract); a cuff inflation lumen (“ inflation lumen 12”, [0034]) for inflating said cuff to form in the subglottal region a continuous volume which extends, within the subglottal region, from said cuff to the vocal cords of said patient (see Fig. 2, continuous volume refers to space from cuff 20 to vocal cords); and at least three additional lumens (see annotated Fig.6 for a double conduits 80 and 80a. Notice conduit 80 have two lumens), other than said main lumen (“tube 19a”, [0036]) and said cuff inflation lumen (“ inflation lumen 12”, [0034]) , configured for delivering liquid to said continuous volume (“Conduit 80 terminates at the distal end of
tube 19a in first aperture 81, and conduit 80a terminates in second aperture 81a. There is no interconnection between the first and second sets of ports and conduits, enabling a cleaning or flushing fluid to be inserted via one set, and removed via the other”, [0043]. One set of conduits 80a as shown in annotated Fig.6 can be configured for liquid delivering by connecting the tube 81 to a liquid source), for suctioning liquid from said continuous volume (one of the lumens in conduit 80 as shown in annotated Fig. 6 can be configured for liquid suctioning by connecting the suction tube 82 to a suction device), and for venting said continuous volume (venting just needs one end of lumen at the continuous volume, the other end of lumen at the environment. One of the lumens in conduit 80 as shown in annotated Fig. 6 can be configured for venting by exposing the aperture 81 to the atmosphere), each of said at least three additional lumens ends with a port (“ports 52 and 52a”, see annotated Fig.6) at said continuous volume and outside any cuff of the tracheal tube (see annotated Fig.6).

    PNG
    media_image1.png
    740
    1269
    media_image1.png
    Greyscale

Regarding claim 4, Young discloses on the basis of claim 1 and further discloses that a proximal end of one of said at least three additional lumens is constructed for selective connection (“there may be two apertures located to be outside of the patient when the apparatus is in use, a first aperture communication with a first group of ports via a first conduit, and a second aperture communicating with a second group of ports via a second conduit. This arrangement provides a fail-safe mechanism, in that if one port/conduit/aperture combination becomes blocked, there is a second”, [0009]) to a suction source (“The end of drain/suction tube 82 may be suitably modified to enable attachment of a suction
device”, [0040]) or to a liquid source (“Conduit 80 terminates at the distal end of tube 19a in first aperture 81, and conduit 80a terminates in second aperture 81a. There is no interconnection between the first and second sets of ports and conduits, enabling a cleaning or flushing fluid to be inserted via one set, and removed via the other”, [0043]; capable of being selectively connected to a suction source or liquid source).

Regarding claim 5, Young discloses on the basis of claim 1 and further discloses that a proximal end of one lumen of said at least three additional lumens is constructed for selective connection to the atmosphere (“there may be two apertures located to be outside of the patient when the apparatus is in use, a first aperture communication with a first group of ports via a first conduit, and a second aperture communicating with a second group of ports via a second conduit”. The apertures can be or capable of being connected to a device for liquid suction and delivery or to the atmosphere for venting.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young (US 2008/0283052 A1).

Regarding claim 2, Young discloses on the basis of claim 1 and further discloses that said at least three additional lumens (conduit 80a and conduits 80 with two lumens) are arranged in a wall (annotated Fig.7b) of said main lumen (“main lumen 40”, [0038]) ,  but fails to disclose that one additional lumen is located at one side of said main lumen, and two additional lumens are located generally opposite to said one side of said main lumen.
As shown in annotated Fig.7b, Young does teach one lumen at one side of main lumen, and two additional lumens at opposite side of main lumen. Although it is not explicitly disclosed that these three lumens are for liquid suction, liquid delivery and venting purpose, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the three additional lumens in the manner of one being located at one side of main lumen, and the other two being located generally opposite to said main lumen. The motivation to doing so is to increase the reliability of liquid suction (“The ports may be circumferentially spaced around the tube. This has the advantage that it makes it more likely that at least one port will remain free and open for removal of
fluid”, [0006]. Notice any one of lumens can be configured as a suction lumen. If all three additional lumens on are one side of main lumen, the ports will be on one side too, which is more likely to be blocked).

    PNG
    media_image2.png
    470
    545
    media_image2.png
    Greyscale

Regarding claim 3, Young teaches all the limitations of claim 2, but fails to disclose that said one additional lumen is configured for said venting, and said two additional lumens are configured for said delivery of said liquid and said suctioning of said liquid.
Liquid flushing is used to break up the viscous accumulations which could block the liquid suction (“enabling a flushing liquid, such as saline with an antibiotic, to be passed into the trachea to break up more viscous accumulations, inhibit bacterial growth, and entrain any such material for removal by
Suction”, [0063]). Liquid suction lumen and liquid delivery lumen should be arranged adjacent to each other for more effective liquid flushing of viscous accumulation at the suction location.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the said two additional lumens configured for said delivery of said liquid and said suctioning of said liquid. Once the two additional lumens on one side is configured as liquid delivery and liquid suction the remaining additional lumen will be configured for said venting as disclosed by claims 1 and 2. The motivation of such arrangement is for a more effective liquid flushing to avoid the blockage issue during liquid suction.

Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young (US 2008/0283052 A1) in view of Fariss (US 2003/0154986 A1), further in view of Kotmel (US 2002/0014238 A1).

Regarding claim 6, Young discloses a system (“apparatus for use in establishing an artificial airway in a patient”, abstract) for use during ventilation of a patient through a trachea, the system comprising: a tracheal tube (“tube 19a”, [0036])   connectable to a mechanical ventilator (“a ventilator coupled to the proximal end 4 of ETT 1 may be used”, [0035]), the tracheal tube having a main lumen (“main lumen 40”, [0038]) for delivering a breathing gas from said mechanical ventilator into a lung of the patient (“ETT 1 may be used to apply intermittent positive-pressure ventilation”, [0035]); a cuff (“cuff 20”, [0037]), mounted at a distal end of the tracheal tube (see annotated Fig.6) , to be located in the subglottal region of the patient (see Fig. 2) ; a cuff inflation lumen (“ inflation lumen 12”, [0034]) for inflating said cuff, to form in the subglottal region a continuous volume (see Fig. 2, continuous volume refers to space from cuff 20 to vocal cords) which extends, within the subglottal region, from said cuff to the vocal cords of said patient (see Fig. 2); and at least three additional lumens (see annotated Fig.6 for a double conduits 80 and 80a. Notice conduit 80 have two lumens), other than said main lumen  and said cuff inflation lumen;  wherein each of said at least three additional lumens ends with a port  (ports 52 and 52a, see annotated Fig.6) at said continuous volume and outside any cuff of said tracheal tube (see annotated Fig.6), but fails to disclose that a controller configured for performing, via said at least three additional lumens: a delivery of liquid to said continuous volume, a suctioning of liquid from said continuous volume, and a venting said continuous volume, wherein said volume extends, within the subglottal region, from said cuff to the vocal cords of said patient. 
Fariss teaches a similar airway insertion tube. Fariss further teaches one of three additional lumens is used for venting said continuous volume (“The second conduit 274 and end vent opening 282 allows for transfer of air, gas, and medicinal liquids into and out of the patient's target organ to provide protection of the patient's target organ from collapse from the suction pressure applied through the major conduit 272 during removal of liquids through first conduit 272 from the target organ”, [0029]. Transfer of air into the patient’s target will break up the vacuum created by the suction in the area, which meets the limitation of venting said continuous volume). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of delivering and suctioning of liquid from continuous volume as taught by Young with the method of venting said continuous volume as taught by Fariss. The motivation of venting the continuous volume is to break up the vacuum caused by liquid suction in the continuous volume so that no patient’s organ will be sucked to the ports of suction lumens which may block the suction. However, Fariss fails to disclose a controller configured for performing, via said at least three additional lumens: a delivery of liquid to said continuous volume, a suctioning of liquid from said continuous volume, and a venting said continuous volume.
Kotmel teaches a similar trachea tube. Kotmel further discloses that a controller (“The controller may be a digital controller, a computer, an electromechanical programmable controller, or any other control system of a type capable of operating valves, solenoids, timers, making pressure measurements, and the like“, [0014])  configured for performing, via said at least three additional lumens (“Controller will also control delivery of irrigation fluid to the isolated region between the first and second cuffs as well as controlling the aspiration of the irrigate from the isolated region to the vacuum disposal source”, [0014]) other than said main lumen (“ventilation lumen 18”, [0022]), said cuff inflation lumen (“inflation lumen 80”, [0027]). Although a controller for venting lumen is not explicitly disclosed, the controller is capable of controlling the inflation of the cuff (“The controller of the present invention will selectively control the inflation of at least the secondary inflatable cuff, usually controlling inflation of both of the primary occlusion cuff and the secondary inflatable cuff”, [0014]). This indicates that the controller should be capable of controlling the venting lumen as well since venting control is just connecting to the environment or not.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the manually controlled system of tracheal tube as taught by Young and Fariss and the controller taught by Kotmel for an automatically controlled system of tracheal tube. The benefit of automatic control versus manual control is more precise.

Regarding claim 7, Young in view of Fariss and Kotmel discloses all the limitations of claim 6. Kotmel further discloses a ventilation system, comprising a mechanical ventilator (“Proximal end 16 will be adapted to be connected to a conventional mechanical ventilation system”, [0022]).

Regarding claim 8, Young in view of Fariss and Kotmel discloses all the limitations of claim 6. Young further discloses that said at least three additional lumens (see annotated Fig.6 for double conduits 80 and 80a. Notice conduit 80 have two lumens) are arranged in a wall (see annotated Fig.7B) of said main lumen (“main lumen 40”, [0038]), but is silent about one additional lumen is located at one side of said main lumen(see annotated Fig.7B), and two additional lumens  are located generally opposite to said one side of said main lumen.
As shown in annotated Fig.7b, Young does teach one lumen at one side of main lumen, and two additional lumens at opposite side of main lumen. Although it is not explicitly disclosed that these three lumens are for liquid suction, liquid delivery and venting purpose, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the three additional lumens in the manner of one being located at one side of main lumen, and the other two being located generally opposite to said main lumen. The motivation to doing so is to increase the reliability of liquid suction (“The ports may be circumferentially spaced around the tube. This has the advantage that it makes it more likely that at least one port will remain free and open for removal of
fluid”, [0006]. Notice any one of lumens can be configured as a suction lumen. If all three additional lumens on are one side of main lumen, the ports will be on one side too, which is more likely to be blocked).

Regarding claim 9, Young in view of Fariss and Kotmel discloses all the limitations of claim 8 and further discloses that said controller (“The controller may be a digital controller, a computer, an electromechanical programmable controller, or any other control system of a type capable of operating valves, solenoids, timers, making pressure measurements, and the like“, [0014], Kotmel) is configured for performing said venting via said first additional lumen (venting just needs one end of lumen at the continuous volume, the other end of lumen at the environment. One of the lumens in conduit 80 as shown in annotated Fig. 6 from Young can be configured for venting purpose), and for performing said delivery of said liquid (“controller will also control delivery of irrigation fluid”, [0014], Kotmel) and said suctioning of said liquid (“as well as controlling the aspiration of the irrigate”, [0014], Kotmel) via said second (“aspiration lumen”, [0012], Kotmel ) and said third (“ irrigation lumen”, [0012], Kotmel) additional lumens.

Regarding claim 10, Young in view of Fariss and Kotmel discloses all the limitations of claim 6 and further discloses that the system comprising a suction source (“aspiration source”, [0012], Kotmel) and a liquid source (“Systems typically comprise a source of cuff inflation medium, a source of irrigation solution”, [0014], Kotmel) and wherein said controller(“The controller may be a digital controller, a computer, an electromechanical programmable controller, or any other control system of a type capable of operating valves, solenoids, timers, making pressure measurements, and the like“, [0014], Kotmel.)   is configured for selectively connecting (“controller will also control delivery of irrigation fluid to the isolated region between the first and second cuffs as well as controlling the aspiration of the irrigate”, “ Controller may be manual, i.e. requiring manual initiation of a wash and aspiration cycle, but will more typically be operated with a timer on a cyclic basis”, “it would be possible to maintain the aspiration of the region continuously and to periodically infuse the irrigant solution”. [0014], Kotmel. These actions indicate the controller can be selectively connecting to liquid delivery or liquid suction lumen using a preset program.) proximal end of one of said at least three additional lumens to said suction source (“the aspiration lumen may be provided with two separate external ports to permit separate connection to both aspiration source and an irrigation source”, [0012], Kotmel).

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young (US 2008/0283052 A1) in view of Fariss and Kotmel (US 2002/0014238 A1) as applied to claim 6 above, further in view of Efrati (US 2004/0123867 A1, publication date July 1, 2004).

Regarding claim 11, Young in view of Fariss and Kotmel discloses all the limitations of claim 6, but fails to disclose the system further comprising an analyzing device for analyzing the composition of air leaking from the lungs into said subglottal region, and wherein said controller is configured for selectively connecting a proximal end of one lumen of said at least three additional lumens to said analyzing device, wherein a respective port of said one lumen within said volume receives said leaking air.
 and further discloses that said controller (“The controller may be a digital controller, a computer, an electromechanical programmable controller, or any other control system of a type capable of operating valves, solenoids, timers, making pressure measurements, and the like“, [0014], Kotmel)  is configured for selectively connecting (“controller will also control delivery of irrigation fluid to the isolated region between the first and second cuffs as well as controlling the aspiration of the irrigate”, “ Controller may be manual, i.e. requiring manual initiation of a wash and aspiration cycle, but will more typically be operated with a timer on a cyclic basis”, “it would be possible to maintain the aspiration of the region continuously and to periodically infuse the irrigant solution”. [0014], Kotmel. These actions indicate the controller can be selectively connecting to liquid delivery or liquid suction lumen using a preset program. Venting control can be done using suction control.)  a proximal end of one lumen of said at least three additional lumens  to the atmosphere (“The second conduit 274 and end vent opening 282 allows for transfer of air, gas, and medicinal liquids into and out of the patient's target organ to provide protection of the patient's target organ from collapse from the suction pressure applied through the major conduit 272 during removal of liquids through first conduit 272 from the target organ”, [0029], Fariss), but fails to disclose the system further comprising an analyzing device for analyzing the composition of air leaking from the lungs into said subglottal region.
 Efrati teaches a similar method and system for intubation. Efrati further discloses that the system comprising an analyzing device (“carbon dioxide monitor 14, [0035]) for analyzing the composition of air leaking (“monitoring carbon dioxide concentration in the patient airway, [0007]; adjusting inflation of the cuff based at least in part on the monitoring in order that the cuff inflation generally prevents leakage of carbon dioxide past the cuff”, [0008])  from the lungs into said subglottal region (“a carbon dioxide monitor operative to monitor carbon dioxide concentration in the patient airway at a carbon dioxide monitoring location between the cuff and the vocal cords”, [0020]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the endotracheal tube with controlled venting taught by Young in view of Fariss and Kotmel with the analyzing device taught by Efrati. The motivation for using an analyzing device is to improve the patient’s experience during intubation by monitoring the carbon dioxide leakage to minimize the inflation pressure.

Regarding claim 12, Young in view of Fariss, Kotmel and Efrati discloses on the basis of claim 11 and further disclose that said controller (“controller 152”, [0031], Kotmel) is configured for measuring flow during said suction (“The controller may be any type of digital, electromechanical, or other control system which permits the real time monitoring and control of the valves, pressures, flow rates”, [0031], Kotmel), and connect said proximal end of said one of said at least three additional lumens (see annotated Fig.6 from for a double conduits 80 and 80a. Notice conduit 80 have two lumens, Young) monitoring to said analyzing device (“carbon dioxide monitor 14 provides an accurate
indication of adequate sealing of the patient's airway 11”, [0035], Efrati).

Regarding claim 13, Young in view of Fariss, Kotmel and Efrati discloses on the basis of claim 11, but fails to disclose that said controller is configured for terminating said analysis and said delivery of said liquid prior to said suctioning of said liquid. Although the sequence of the operation is not explicitly addressed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt such sequence since the suctioning of said liquid should only begin after the ending of the said liquid delivering. The same is true for said analysis because the analysis is based on the suction of gas out of lumen. If the suction of liquid is conducted before the delivery of liquid is terminated, liquid might be suctioned into the analyzer.

Claims 14-17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young (US 2008/0283052 A1) in view of Fariss (US 2003/0154986 A1).

Regarding claim 14, Young discloses a method (“A method of providing an artificial airway in a patient”, claim 18) of ventilation a patient through a trachea, the method comprising: introducing a tracheal tube (“ETT 19”, [0037])  through the trachea (“introducing a tube into an inserted location of the patient's trachea for passage of gases to and from the patient's lungs”, claim 18)  the tracheal tube having a main lumen (“tube 19a”, [0036])  ; a cuff (“Cuff 20”, [0037]), mounted at a distal end of the tracheal tube (see Fig.2), to be located in the subglottal region of the patient (“an inflatable seal (20) disposed upon the tube (19a) to provide, on inflation, a seal between the tube and the trachea of the patient, abstract); a cuff inflation lumen (“inflation lumen 12”, [0034])  for inflating said cuff to form in the subglottal region a continuous volume which extends, within the subglottal region, from said cuff to the vocal cords of said patient (see Fig. 2, continuous volume refers to space from cuff 20 to vocal cords) ; and at least three additional lumens (see annotated Fig.6 for a double conduits 80 and 80a. Notice conduit 80 have two lumens), other than said main lumen and said cuff inflation lumen; connecting a proximal end of the tracheal tube  to a mechanical ventilator (“medical gases
supplied to the proximal end 4 of ETT 1 by the ventilator”, [0035]) to deliver a breathing gas into a lung of the patient(“effectively forces the gases through airway lumen 1b and into the patient's lungs”, [0035]); and via said at least three additional lumens, configured for delivering liquid to said continuous volume (“A method according to claim 19, wherein the tube has a first aperture communicating with a first group of ports via a first conduit, and a second aperture communicating with a second group of ports via a second conduit, further including the step of passing a fluid into the tube via the first aperture.”, claim 20), for suctioning of liquid from said continuous volume (“and removing the fluid and entrained matter via the second aperture”, claim 20), ; wherein each of said at least three additional lumens ends with a port (“ports 52 and 52a”, see annotated Fig.6) at said continuous volume and outside any cuff of said tracheal tube (see annotated Fig.6), but fails to disclose the method for venting said continuous volume.
Fariss teaches a similar method for insertion tube into airway. Fariss further discloses a method for venting said continuous volume (“The second conduit 274 and end vent opening 282 allows for transfer of air, gas, and medicinal liquids into and out of the patient's target organ to provide protection of the patient's target organ from collapse from the suction pressure applied through the major conduit 272 during removal of liquids through first conduit 272 from the target organ”, [0029]. Transfer of air into the patient’s target will break up the vacuum created by the suction in the area, which meets the limitation of venting said continuous volume.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of delivering and suctioning of liquid from continuous volume as taught by Young with the method of venting said continuous volume as taught by Fariss. The motivation of venting the continuous volume is to break up the vacuum caused by liquid suction in the continuous volume so that no patient’s organ will be sucked to the ports of suction lumens which may block the suction.

Regarding claim 15, Young in view of Fariss discloses on the basis of claim 14 and further discloses that said at least three additional lumens (see annotated Fig.6 for a double conduits 80 and 80a. Notice conduit 80 have two lumens) are arranged in a wall of said main lumen (“main lumen 40”, [0038]), but fails to disclose that a first additional lumen  is located at one side of said main lumen , and a second and a third additional lumens are located generally opposite to said one side of said main lumen.
Young does teach one lumen at one side of main lumen, and two additional lumens at opposite side of main lumen as shown in annotated Fig.7b. Although it is not explicitly disclosed that a first additional lumen  is located at one side of said main lumen , and a second and a third additional lumens are located generally opposite to said one side of said main lumen, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the three additional lumens in the manner of one being located at one side of main lumen, and the other two being located generally opposite to said main lumen. The motivation to doing so is to increase the reliability of liquid suction (“The ports may be circumferentially spaced around the tube. This has the advantage that it makes it more likely that at least one port will remain free and open for removal of
fluid”, [0006]. Notice any one of lumens can be configured as a suction lumen. If all three additional lumens on are one side of main lumen, the ports will be on one side too, which is more likely to be blocked).


Regarding claim 16, Young in view of Fariss discloses on the basis of claim 14 and further discloses that said venting is via said first additional lumen (“The second conduit 274 and end vent opening 282 allows for transfer of air, gas, and medicinal liquids into and out of the patient's target organ to provide protection of the patient's target organ from collapse from the suction pressure applied through the major conduit 272 during removal of liquids through first conduit 272 from the target organ”, [0029], Fariss. Transfer of air into the patient’s target will break up the vacuum created by the suction in the area, which meets the limitation of venting said continuous volume.), and said delivery of said liquid and said suctioning of said liquid are via said second and said third additional lumens lumen (“A method according to claim 19, wherein the tube has a first aperture communicating with a first group of ports via a first conduit, and a second aperture communicating with a second group of ports via a second conduit, further including the step of passing a fluid into the tube via the first aperture,  and removing the fluid and entrained matter via the second aperture”, claim 20, Young).

 Regarding claim 17, Young in view of  Fariss discloses on the basis of claim 14 and further discloses that said suctioning of said liquid is by a suction source (“The end of drain/suction tube 82 may be suitably modified to enable attachment of a suction device”, [0040]; “removing fluid involves applying suction to an aperture of the apparatus to remove fluid from the mouth-side of the apparatus via the ports and conduit”, claim 19, Young)  and said delivery of said liquid is by a liquid source (“enabling a cleaning or flushing fluid to be inserted via one set”, [0043], Young) , and wherein the method comprises selectively connecting (“there may be two apertures located to be outside of the patient when the apparatus is in use, a first aperture communication with a first group of ports via a first conduit, and a second aperture communicating with a second group of ports via a second conduit. This arrangement provides a fail-safe mechanism, in that if one port/conduit/aperture combination becomes blocked, there is a second. “enabling a cleaning or flushing fluid to be inserted via one set, and removed via the other”, [0043], Young), a proximal end of one of said at least three additional lumens to said suction source (“The end of drain/suction tube 82 may be suitably modified to enable attachment of a suction device”, [0040]).

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young (US 2008/0283052 A1) in view of Fariss, as applied to the claim 14 above, further in view of Frass (US 5,499,625).

Regarding claim 18, Young in view of Fariss discloses all the limitations of claim 14, but fails to disclose the method further comprising analyzing the composition of air leaking from the lungs and entering a respective port of one lumen of said at least three additional lumens within said volume.
Frass teaches a similar method for intubation. Frass further discloses that the method further comprising analyzing (“monitoring of the lumens 11 and 14 can be conducted via the monitoring lumens and the use of a capnograph”, col.6, lines 37-39) the composition of air leaking from the lungs (Carbon dioxide is one of the main compositions of air leaking from the lungs. Capnography is an instrument used to measure the amount of carbon dioxide in exhaled air and represents the readings in a waveform tracing) and entering a respective port (“air outlets 26”, col.4, line 40) of one lumen of said at least three additional lumens (one of the monitoring lumens 11 and 14 can be used for analyzing the composition of air leakage, which can be used as venting, liquid delivering and suctioning as well.) within said volume (space from cuff 18 to vocal cords).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intubation method taught by Young in view of Fariss and the analyzing method taught by Frass. The motivation for such combination is to improve the patient’s experience during intubation by analyzing the concentration of leaked carbon dioxide so that the inflation pressure to the cuff can be minimized.

Regarding claim 19, Young in view of Fariss and Frass discloses on the basis of claim 18 and further discloses that the method comprising measuring flow (“It is a further object of the present invention to provide a double lumen airway wherein the flow through either lumen can be monitored”, col.2, lines 43-45, Frass) during said suctioning of said liquid (“suctioning of tracheal secretions”, col.4, line 51, Frass) and connecting a proximal end of said one of said at least three additional lumens to an analyzing device (“monitoring of the lumens 11 and 14 can be conducted via the monitoring lumens and the use of a capnograph”, col.6, lines 37-39, Frass) for analyzing said composition of said air responsively to said measured flow  (Carbon dioxide is one of the main compositions of air leaking from the lungs. Capnography is used to measure the amount of carbon dioxide in exhaled air and represents the readings in a waveform tracing for the measured flow).

Regarding claim 20, Young in view of Fariss and Frass discloses all the limitations of claim 18, but is silent about the method further comprising terminating said analysis and said delivery of said liquid prior to said suctioning of said liquid. Although the sequence of the operation is not explicitly addressed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt such sequence since the suctioning of said liquid should start after the termination of the said liquid delivery. The same is true for said analysis because the analysis is based on the suction of gas out of lumen. If the suction of liquid is not ended before the gas analysis, the liquid may be suctioned into the gas analyzer.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9555205 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because these instant claims  can be anticipated by claim 1 of US patent 9555205 B2.
Regarding instant claim 1, the patented claim 1 discloses that a tracheal tube (“endotracheal tube”) comprising: a main lumen (“main lumen”) for delivering a breathing gas into a lung of a patient (“a main lumen for delivering breathing gas into the patient’s lung,”); a cuff (“a cuff”), mounted at a distal end of the tracheal tube (“a cuff at said distal end of the endotracheal tube”), to be located in the subglottal region of the patient (“configured to be located in the subglottal region of the patient
below the vocal chords”); a cuff inflation lumen (“ a cuff inflation lumen”) for inflating said cuff to form in the subglottal region a continuous volume which extends, within the subglottal region, from said cuff to the vocal cords of said patient (“configured for inflating said cuff thereby to create within the subglottal region, a space continuously extending from said vocal cords to a side of said cuff that is facing the vocal chords”); and at least three additional lumens (“at least three additional lumens”), other than said main lumen (“main lumen”) and said cuff inflation lumen (“ cuff inflation lumen”) , configured for delivering liquid to said continuous volume (“wherein said at least three additional lumens are configured for: (i) circulating a rinsing fluid through said created continuous space within said Subglottal region above the cuff”), for suctioning liquid from said continuous volume (“evacuating secretions and/or rinsing fluid from said created continuous space within said subglottal region
during the mechanical ventilation of the patient above the cuff”), and for venting said continuous volume (“(iii) Venting said created continuous space within said subglottal region to the atmosphere”),each of said at least three additional lumens ends with a port at said continuous volume and outside any cuff of the tracheal tube (“at least three additional lumens, other than said main lumen and said inflating lumen, each being integrally formed in a wall of said endotracheal tube and extending from the proximal end to a respective port at said created continuous space within the subglottal region
between the cuff and vocal chords”).
In summary, patented claim 1 of U.S. Patent No. 9550039B2 falls entirely within the scope of instant claim 1. Therefore, instant claim 1 is anticipated by the patented claim 1.

Regarding claim 2, the patented claim 1 discloses on the basis of claim 1 and further discloses that said at least three additional lumens (“at least three additional lumens”) are arranged in a wall of said main lumen (“wherein said at least three additional lumens are arranged in said wall with respect to a periphery of said main lumen”), such that one additional lumen is located at one side of said main lumen, and two additional lumens are located generally opposite to said one side of said main lumen (“such that one additional lumen is located at one side of said main lumen, and two additional lumens are located generally opposite to said one side of said main lumen“).

Regarding claim 3, the patented claim 1 discloses on the basis of claim 2 and further discloses that said one additional lumen is configured for said venting (“wherein said at least three additional lumens are configured for: (iii) Venting said created continuous space within said subglottal region to the atmosphere”), and said two additional lumens are configured for said delivery of said liquid and said suctioning of said liquid (“(ii) evacuating secretions and/or rinsing fluid from said created continuous space within said subglottal region during the mechanical ventilation of the patient above the cuff”).

Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9555205 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims 

Regarding instant claim 4, the patented claim 1 discloses the limitations of the instant claim 1. The patented claim 8 further discloses that a proximal end of one of said at least three additional lumens is constructed for selective connection (there are three different configurations shown as i, ii, and iii) to a suction source or to a liquid source (“and using said at least three additional lumens for: (i) circulating a rinsing fluid from a rinsing-fluid source through said created continuous space within said subglottal region above the cuff; (ii) evacuating, by suction source, secretions and/or rinsing fluid from said created continuous space within said subglottal region during the mechanical ventilation of the patient above the cuff).

Regarding claim 5, the patented claim 1 discloses the limitations of the instant claim 1. The patented claim 8 further discloses that a proximal end of one lumen of said at least three additional lumens is constructed for selective connection  (there are three different configurations shown as i, ii, and iii) to the atmosphere (“and using said at least three additional lumens for: (“(iii) venting said created continuous space within said subglottal region to the atmosphere;”).

Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9555205 B2 in view of Kotmel (US 2002/0014238 A1).

Regarding claim 6, the patented claim 1 discloses A system for use during ventilation of a patient through a trachea (“An endotracheal tube for mechanically ventilating patients”), the system comprising: a tracheal tube (“endotracheal tube”) connectable to a mechanical ventilator (“connection to a mechanical ventilator”), the tracheal tube having a main lumen for delivering a breathing gas from said mechanical ventilator into a lung of the patient (“a main lumen for delivering breathing gas into the patient's lung”); a cuff, mounted at a distal end of the tracheal tube, to be located in the subglottal region of the patient (“a cuff at said distal end of the endotracheal tube configured to be located in the subglottal region of the patient below the vocal chords”); a cuff inflation lumen for inflating said cuff, to form in the subglottal region a continuous volume which extends, within the subglottal region, from said cuff to the vocal cords of said patient (“a cuff inflating lumen, integrally formed in a wall of said endotracheal tube, configured for inflating said cuff thereby to create within the subglottal region, between a wall of said endotracheal tube and the airway, a space continuously extending from said vocal cords to a side of said cuff that is facing the vocal chords “); and at least three additional lumens, other than said main lumen and said cuff inflation lumen (“at least three additional lumens, other than said main lumen and said inflating lumen”); but fails to disclose a controller configured for performing, via said at least three additional lumens: a delivery of liquid to said continuous volume, a suctioning of liquid from said continuous volume, and a venting said continuous volume; wherein each of said at least three additional lumens ends with a port at said continuous volume and outside any cuff of said tracheal tube.
Kotmel teaches a similar trachea tube. Kotmel further discloses that a controller (“The controller may be a digital controller, a computer, an electromechanical programmable controller, or any other control system of a type capable of operating valves, solenoids, timers, making pressure measurements, and the like“, [0014])  configured for performing, via said at least three additional lumens (“Controller will also control delivery of irrigation fluid to the isolated region between the first and second cuffs as well as controlling the aspiration of the irrigate from the isolated region to the vacuum disposal source”, [0014]) other than said main lumen (“ventilation lumen 18”, [0022]), said cuff inflation lumen (“inflation lumen 80”, [0027]). Although a controller for venting lumen is not explicitly disclosed, the controller is capable of controlling the inflation of the cuff (“The controller of the present invention will selectively control the inflation of at least the secondary inflatable cuff, usually controlling inflation of both of the primary occlusion cuff and the secondary inflatable cuff”, [0014]). This indicates that the controller should be capable of controlling the venting lumen as well since venting control is just connecting to the environment or not.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the manually controlled system of tracheal tube as taught by the patented claim 1 and the controller taught by Kotmel for an automatically controlled system of tracheal tube. The benefit of automatic control versus manual control is more precise.

Regarding claim 7, the patented claim 1 in view of Kotmel discloses the limitations of claim 6. Patented claim 1 further discloses a ventilation system, comprising a mechanical ventilator (“said main lumen extending from a proximal end configured for connection to a mechanical ventilator”).

Regarding claim 8, the patented claim 1 in view of Kotmel discloses the limitations of claim 6. Patented claim 1 further discloses said at least three additional lumens are arranged in a wall of said main lumen, such that a first additional lumen is located at one side of said main lumen, and a second and a third additional lumens are located generally opposite to said one side of said main lumen (“wherein said at least three additional lumens are arranged in said wall with respect to a periphery of said main
lumen, such that one additional lumen is located at one side of said main lumen, and two additional lumens are located generally opposite to said one side of said main lumen”).

Regarding claim 9, the patented claim 1 in view of Kotmel discloses the limitations of claim 8. Kotmel further discloses said controller (“The controller may be a digital controller, a computer, an electromechanical programmable controller, or any other control system of a type capable of operating valves, solenoids, timers, making pressure measurements, and the like, [0014]) is configured for performing said venting via said first additional lumen (venting just needs one end of lumen at the continuous volume, the other end of lumen at the atmosphere), and for performing said delivery of said liquid (“controller will also control delivery of irrigation fluid”, [0014]) and said suctioning of said liquid (“as well as controlling the aspiration of the irrigate”, [0014]) via said second (“aspiration lumen”, [0012] ) and said third (“ irrigation lumen”, [0012]) additional lumens.

Regarding claim 10, the patented claim 1 in view of Kotmel discloses the limitations of claim 6. Kotmel further discloses  a suction source (“aspiration source”, [0012]) and a liquid source (“Systems typically comprise a source of cuff inflation medium, a source of irrigation solution”, [0014]) and wherein said controller(“The controller may be a digital controller, a computer, an electromechanical programmable controller, or any other control system of a type capable of operating valves, solenoids, timers, making pressure measurements, and the like“, [0014])   is configured for selectively connecting (“controller will also control delivery of irrigation fluid to the isolated region between the first and second cuffs as well as controlling the aspiration of the irrigate”, “ Controller may be manual, i.e. requiring manual initiation of a wash and aspiration cycle, but will more typically be operated with a timer on a cyclic basis”, “it would be possible to maintain the aspiration of the region continuously and to periodically infuse the irrigant solution”. [0014], Kotmel. These actions indicate the controller can be selectively connecting to liquid delivery or liquid suction lumen using a preset program) proximal end of one of said at least three additional lumens to said suction source (“the aspiration lumen may be provided with two separate external ports to permit separate connection to both aspiration source and an irrigation source”, [0012]).

Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9555205 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because these  claims 

Regarding claim 14, the patented claim 8 discloses that a method of ventilation a patient through a trachea, the method comprising: introducing a tracheal tube (“endotracheal tube”) through the trachea,  the tracheal tube having a main lumen (“main lumen”) ; a cuff (“cuff”), mounted at a distal end of the tracheal tube (“a cuff at said distal end of the endotracheal tube”), to be located in the subglottal region of the patient (“configured to be located in the subglottal region of the
patient below the vocal chords”); a cuff inflation lumen (“cuff inflation lumen”) for inflating said cuff to form in the subglottal region a continuous volume which extends, within the subglottal region, from said cuff to the vocal cords of said patient (“a cuff inflating lumen, for inflating said cuff thereby to
create within the subglottal region, between a wall of said endotracheal tube and the airway, a space continuously extending from said vocal cords to a side of said cuff that is facing the vocal chords”); and at least three additional lumens (“at least three additional lumens”), other than said main lumen and said cuff inflation lumen; connecting a proximal end of the tracheal tube to a mechanical ventilator (“said main lumen extending from a proximal end configured for connection to a mechanical ventilator) to deliver a breathing gas into a lung of the patient; and via said at least three additional lumens, delivering liquid to said continuous volume (“using said at least three additional lumens for: rinsing fluid from said created continuous space), suctioning of liquid from said continuous volume (“evacuating, by suction source, secretions and/or rinsing fluid from said created continuous space” ), and venting said continuous volume (“venting said created continuous space”);  wherein each of said at least three additional lumens ends with a port at said continuous volume and outside any cuff of said tracheal tube (“extending from the proximal end to a respective port at said created continuous space within the subglottal region between the cuff and vocal chords”).

Regarding claim 15, the patented claim 8 discloses on the basis of claim 14 and further discloses that said at least three additional lumens are arranged in a wall of said main lumen, such that a first additional lumen is located at one side of said main lumen, and a second and a third additional lumens are located generally opposite to said one side of said main lumen (“at least three additional lumens being arranged in said wall with respect to a periphery of said main lumen, such that one additional lumen is located at one side of said main lumen, and two additional lumens are located generally opposite to said one side of said main lumen”).

Regarding claim 16, the patented claim 8 discloses on the basis of claim 14 and further discloses that said venting is via said first additional lumen (“using said at least three additional lumens for: venting said created continuous space within said subglottal region to the atmosphere”), and said delivery of said liquid and said suctioning of said liquid are via said second and said third additional lumens (“evacuating, by suction source, secretions and/or rinsing fluid from said created continuous space within said subglottal region”).

Regarding claim 17, the patented claim 8 discloses on the basis of claim 14 and further discloses that 
said suctioning of said liquid is by a suction source and said delivery of said liquid is by a liquid source, and wherein the method comprises selectively connecting a proximal end of one of said at least three additional lumens to said suction source or to said liquid source (using said at least three additional lumens for: (i) circulating a rinsing fluid from a rinsing-fluid source through said created continuous space within said subglottal region above the cuff; (ii) evacuating, by suction source, secretions and/or rinsing fluid from said created continuous space within said subglottal region during the mechanical ventilation of the patient above the cuff “).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9555205 B2 in view of Frass (US 5,499,625).

Regarding claim 18, the patented claim 8 discloses all the limitations of claim 14, but fails to discloses the method comprising analyzing the composition of air leaking from the lungs and entering a respective port of one lumen of said at least three additional lumens within said volume.
Frass teaches a similar method for intubation. Frass further discloses that the method further comprising analyzing (“monitoring of the lumens 11 and 14 can be conducted via the monitoring lumens and the use of a capnograph”, col.6, lines 37-39) the composition of air leaking from the lungs (Carbon dioxide is one of the main compositions of air leaking from the lungs. Capnography is an instrument used to measure the amount of carbon dioxide in exhaled air and represents the readings in a waveform tracing) and entering a respective port (“air outlets 26”, col.4, line 40) of one lumen of said at least three additional lumens (one of the monitoring lumens 11 and 14 can be used for analyzing the composition of air leakage, which can be used as venting, liquid delivering and suctioning as well.) within said volume (space from cuff 18 to vocal cords).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intubation method taught by the patented claim 8 and the analyzing method taught by Frass. The motivation for such combination is to improve the patient’s experience during intubation by analyzing the composition of air leakage so that the inflation pressure to the cuff can be minimized.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heinen (US 5,372,131 A) teaches an intratracheal tube with multiple lumens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINHUA ZHAO/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785